DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 09/09/2021 has been entered and fully considered. Claims 1-20 are pending, of which claims 1-4 and 9 are currently amended and claims 11-20 are withdrawn. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 112 are withdrawn, however the previous rejections under 35 USC 103 are maintained and made final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0301910 A1 (Wang) in view of US 2007/0154805 A1 (Zaghib).
Regarding claims 1 and 8-10, Wang discloses an expanded silicon negative electrode comprising a current collector and an active layer located on the current collector and in electrical communication with the current collector, wherein the active layer comprises a binder, an expanded (pre-lithiated) silicon, and optionally lithium, wherein the negative electrode is used in a lithium ion battery with a positive electrode and a separator [0009].
Wang further teaches that the fabrication of the pre-lithiated Si based anode may preserve the nanostructure of the Si to counteract the volume changes during cycling [0020], but does not specifically teach the composition of the pre-lithiated Si or the volume expansion of the active layer when in use. Zaghib however teaches electrochemically alloying a porous silicon with Li (pre-lithiating) because the voids of the porous material can absorb the voluminal expansion of the alloy [0037]-[0041], wherein the alloy may preferably be Li2Si5 (equivalent to LixSi where x is 0.4) [0078]. Therefore it would have been obvious to one of ordinary skill in the art to use a porous LixSi, where x is 0.4, as in Zaghib, as the pre-lithiated Si in the anode of Wang, because it is known to be effective for the purpose of counteracting volume changes. Furthermore, it appears that the active layer taught by the combined references would not expand when in use relative to the initial volume of the active layer prior to use, because volume expansion is absorbed by the voids of the porous material, or at least, that it would have been obvious to one of ordinary skill in the art to minimize the volume expansion of the active layer, because Wang is directed to counteracting volume changes [0020] and Zaghib 
Wang and Zaghib both teach that the silicon is pre-lithiated by an electrochemical process with lithium (see Wang [0029], Zaghib [0052]), but do not specifically teach cycling at least two times. However, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, the electrode taught by the combination of Wang and Zaghib appears to be the same as the claimed electrode.
Regarding claim 2, Zaghib further teaches that the expanded silicon has a pore volume of about 75% based on a total volume of the expanded silicon [0042].
Regarding claim 4, Wang further discloses that a surface coating on the Si may be less than 5 wt. % [0024], a conductive additive may be present at equal to or less than 5 wt. % [0026], and the binder may be present at a weight percent between 5 wt. % and 12 wt. % [0027], such that the active layer comprises 78 to 95 wt% of the expanded silicon based on the total weight of the active layer.
Regarding claim 5, Wang further discloses that the expanded silicon comprises a carbon coating [0024].

Regarding claim 7, Wang further discloses that the active layer further comprises carbon [0026].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0301910 A1 (Wang) in view of US 2007/0154805 A1 (Zaghib), as applied to claims 1, 2 and 4-10 above, and further in view of US 2007/0281216 A1 (Petrat).
The combination of Wang and Zaghib teaches the expanded silicon electrode of claim 1, as shown above, but does not teach a BET surface area per unit mass of the expanded silicon. Petrat however teaches that silicon particles which have a BET surface area of 5 to 700 m2/g, particularly preferably from 160 to 450 m2/g, lead to good cycle behavior, high reversible capacity with only slight fading, substantially improved mechanical stability, and reduced irreversible capacitance loss [0012], [0048]. Therefore it would have been obvious to one of ordinary skill in the art to form the expanded silicon of the combination to have the claimed BET surface area per unit mass, as in Petrat, because it would lead to good cycle behavior, high reversible capacity with only slight fading, substantially improved mechanical stability, and reduced irreversible capacitance loss.

Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
The applicant argues that the claimed “initially electrochemically cycling the silicon versus lithium from a first voltage to a second voltage at least two times prior to forming the active layer” is not a processes limitation and should be interpreted in a structural sense. This is not a reasonable interpretation, as the claimed limitation clearly recites steps for forming the expanded silicon, without any apparent indication of what structure would result from such steps. The claimed process steps are not reasonably analogous to terms such as “interbonded”, “welded”, etc., which in their plain meaning clearly indicate specific structural features in addition to the process by which they are made.
The applicant further argues that Wang does not teach the use of expanded silicon. To the contrary, Wang explicitly teaches in paragraphs [0009] and [0029] that the silicon anode is treated via an electrochemical pre-lithiation process prior to assembly in the cell. It is well known in the art that silicon expands when electrochemically processed, as in Wang, and furthermore, Wang’s electrochemical pre-lithiation process appears to be at least substantially similar to the electrochemically cycling process for making the claimed invention. Note that Wang explicitly teaches in paragraph [0004] that silicon undergoes a relatively large volume change when lithium is incorporated therein. Thus it is considered that Wang’s pre-lithiated silicon is expanded silicon. Similarly, Zaghib also teaches electrochemically pre-lithiated, i.e., expanded, silicon at paragraph [0052].
In response to applicant’s argument that Wang does not teach the use of expanded silicon prior to forming the anode, it is noted that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, the applicant has failed to show that expanding the silicon prior to forming the anode results in a structural difference from the prior art.
In response to applicant’s argument that Zaghib does not use a binder, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that Wang and Zaghib teach different means for absorbing the expansion that occurs when the active material expands during cycling, it is noted that it "is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The applicant further argues that Wang and Zaghib teach away from their combination, because use of a binder as in Wang would cover and infiltrate the pores as taught by Zaghib, but has not provided any evidence to support this conclusion. To the contrary, electrodes that both are porous and include a binder are well known and common in the art. There is nothing 
The applicant further argues that Zaghib’s teaching to accommodate expansion of the silicon teaches away from the claimed invention. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., minimizing the expansion of the silicon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the claims only recite minimizing expansion of the active layer as a whole, not of the expanded silicon itself. Accordingly, Zaghib’s teaching to minimize expansion of the active layer by accommodating expansion of the silicon within the pores is fully consistent with the invention as claimed.
For the above reasons, the previous rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727